—Order unanimously reversed on the law without costs and matter remitted to Onondaga County Family Court for further proceedings on the petition. Memorandum: Although no appeal lies from an order entered on default (see, CPLR 5511; see also, Matter of Hines v Hines, 125 AD2d 946), the order on appeal was not properly entered on default. Respondent failed to appear, but her attorney appeared and objected to the default determination. Thus, Family Court erred in relieving respondent’s attorney of his assignment and in entering an order on default. We therefore reverse the order and remit the matter to Onondaga County Family Court for further proceedings on the petition (see, Matter of Shemeco D., 265 AD2d 860; see also, Matter of Cassandra M., 260 AD2d 961). (Appeal from Order of Onondaga County Family Court, Paris, J. — Custody.) Present — Pine, J. P., Hayes, Scudder and Lawton, JJ.